           CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           Case No. 19‐CR‐0143 (PJS/BRT)

                      Plaintiff,

 v.                                                             ORDER

 PHELIXIS FITZGERALD MAR
 ROBINSON,

                      Defendant.

       Defendant Phelixis Fitzgerald Mar Robinson is serving a 139‐month sentence

after pleading guilty to possessing heroin with intent to distribute. This matter is before

the Court on Robinson’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i).1 ECF No. 59. For the reasons that follow, that motion is denied.

       Robinson’s motion is in an awkward procedural posture because he filed it while

he was detained at the Grady County Jail in Chickasha, Oklahoma awaiting transfer to a

Bureau of Prisons (“BOP”) facility. Robinson was subsequently transferred to the




       1
       Robinson’s motion clearly states that he is seeking relief pursuant to
§ 3582(c)(1)(A), which provides that a court may, in certain circumstances, “reduce the
term of imprisonment.” However, Robinson’s motion also states that he is seeking “an
order modifying his sentence so that he can complete the remainder of his sentence in
home confinement.” ECF No. 59 at 5. Only the Bureau of Prisons—not this Court—has
authority to place Robinson on home confinement. See United States v. Libby, No. 15‐CR‐
0182 (DWF/LIB), 2021 WL 254407, at *3–4 (D. Minn. Jan. 26, 2021). Accordingly, the
Court construes Robinson’s motion as one for a reduction in custody under
§ 3582(c)(1)(A), rather than a request for release to home confinement.
             CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 2 of 7




Springfield Medical Center for Federal Prisoners (“MCFP Springfield”) where he is

currently incarcerated. ECF No. 61 at 1. Robinson’s projected release date is March 30,

2029.2

         Ordinarily, before bringing a motion for compassionate release, a defendant

must exhaust his administrative remedies. Section 3582(c)(1)(A) dictates that a

defendant may move for a sentence reduction only “after [1] the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” But because

Robinson was at a county jail rather than a BOP facility at the time he filed his

compassionate‐release motion, Robinson says that it was impossible for him to exhaust

his administrative remedies because there was no “warden of the defendant’s facility”

to whom he could direct his request for compassionate release. ECF No. 59‐1.

         A second complication is that much of Robinson’s compassionate‐release motion

is devoted to arguing that the conditions at the Grady County Jail are unsafe, and that

the staff at that facility have been unable to control the spread of COVID‐19. ECF

No. 59. Indeed, Robinson reveals that he contracted COVID‐19 while at the Grady

County Jail, and alleges that the care he received was grossly inadequate. Id. at 3–4.


         2
        Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last
visited Feb. 12, 2021).

                                            -2-
            CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 3 of 7




But because Robinson is no longer confined at the Grady County Jail, the facility‐

specific arguments that he makes in support of his compassionate‐release motion are

moot.

        The unique circumstances of this case create legal complications. Ultimately,

however, those complications do not matter, because even if Robinson had based his

request for release on the conditions at MCFP Springfield rather than the conditions at

the Grady County Jail, and even if Robinson had clearly exhausted his administrative

remedies, the Court would deny his request.

        Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment

if, “after considering the factors set forth in section 3553(a) to the extent that they are

applicable,” the court finds that “extraordinary and compelling reasons warrant such a

reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission[.]” The Sentencing Commission has issued

U.S.S.G. § 1B1.13, a policy statement that governs motions under § 3582(c)(1)(A). But

§ 1B1.13 was issued when the BOP had the sole authority to bring motions for release

under § 3582(c)(1)(A). Unfortunately, § 1B1.13 has not been updated to reflect that, as a

result of the 2018 First Step Act, defendants now have the ability to bring such motions

directly.




                                              -3-
           CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 4 of 7




       This anomaly has given rise to a debate concerning whether and to what extent

§ 1B1.13 applies to motions filed by defendants, with several circuits recently holding

that § 1B1.13 applies only to motions filed by the BOP, and not to motions filed by

defendants on their own behalf. See United States v. McCoy, 981 F.3d 271, 280–84

(4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108–11 (6th Cir. 2020); United States

v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234

(2d Cir. 2020). The Eighth Circuit has not yet addressed this issue. In the absence of

clarification from the Eighth Circuit, the Court will treat § 1B1.13 as providing useful

guidance about how the Court should exercise its discretion under § 3582(c)(1)(A), but

the Court will not treat its provisions as binding.

       Robinson argues that his high blood pressure, in combination with the

coronavirus pandemic, constitutes an “extraordinary and compelling reason” justifying

his release. ECF No. 59 at 2. According to the Centers for Disease Control and

Prevention, people with high blood pressure might be at an increased risk of severe

illness from the virus that causes COVID‐19.3 Robinson explains that he has to take

three different medications to manage his condition, id., but Robinson has not submitted

any medical records or any other documentation of his health history to support his



       3
        Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019 (COVID‐19):
People with Certain Medical Conditions, (Feb. 3, 2021) http://cdc.gov/coronavirus/2019‐
ncov/need‐extra‐precautions/people‐with‐medical‐conditions.html.

                                              -4-
           CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 5 of 7




claim, nor is there any reason to believe that Robinson’s high blood pressure is not

being effectively treated by the BOP. The Court notes that, when Robinson’s revised

presentence report (“PSR”) was prepared just last year, Robinson reported that he was

“in good health” and was “not being treated for anything, which was verified by

medical records from the Sherburne County, Minnesota, Jail.” PSR ¶ 73. Further, the

spread of COVID‐19 at MCFP Springfield appears to be well‐controlled. Only one

inmate and four staff are currently positive for COVID‐19, while 277 inmates and 107

staff have been vaccinated.4 (The Court does not know if Robinson is one of those

inmates who have been vaccinated—but given that he has recovered from COVID‐19,

he presumably has at least some natural immunity to the coronavirus.)

       In light of these facts, the Court cannot find that Robinson’s high blood pressure,

in combination with the COVID‐19 pandemic, constitutes an “extraordinary and

compelling reason” justifying his release. See United States v. Brown, No. 17‐CR‐0153(6)

(ADM/DTS), 2020 WL 6136121, at *2 (D. Minn. Oct. 19, 2020) (finding that defendant’s

high blood pressure was insufficient to establish “a particularized susceptibility to the

COVID‐19 virus”); United States v. Shamilov, No. 19‐CR‐0238 (SRN), 2020 WL 2029600,

at *3 (D. Minn. Apr. 28, 2020) (denying motion for compassionate release in part




       4
        Federal Bureau of Prisons, COVID‐19 Coronavirus,
https://www.bop.gov/coronavirus/index.jsp (last visited Feb. 12, 2021).

                                            -5-
         CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 6 of 7




because defendant offered “no current documentation of his ongoing [medical] issues”

and because PSR indicated that defendant had no current medical problems).

      Granting Robinson’s motion for release would also be inconsistent with the

factors set forth in 18 U.S.C. § 3553(a). Robinson was convicted of a very serious crime,

and he has served very little of his 139‐month sentence. After receiving a report from a

person who claimed to have purchased heroin from Robinson “approximately

100 times” in the course of a year, law enforcement executed several search warrants on

Robinson’s properties. PSR ¶¶ 6, 11. As a result of these searches, law enforcement

discovered that Robinson was in possession of more than 4.2 kilograms of heroin, more

than half a million dollars in cash, and six firearms (two of them loaded), along with

additional rounds of ammunition. PSR ¶ 11. Robinson has been dealing drugs for

almost 30 years, and this is his fourth felony drug conviction. PSR ¶¶ 34–39. Robinson

also has a prior conviction for attempted murder. PSR ¶ 38.

      Despite the seriousness of Robinson’s crime and criminal record, the Court

imposed a sentence that was 12 months below the bottom of his Guidelines range,

taking into account his difficult upbringing, his early and emphatic acceptance of

responsibility, and the strong support system that he has in place. But Robinson’s 139‐

month sentence was imposed just 11 months ago. ECF No. 57. Granting Robinson’s

motion for release would not adequately reflect the seriousness of his offense, nor



                                           -6-
         CASE 0:19-cr-00143-PJS-BRT Doc. 62 Filed 02/12/21 Page 7 of 7




would it adequately deter future criminal conduct by him or others.

§ 3553(a)(2)(A)–(B). And given Robinson’s long history of dealing drugs and his

possession of six firearms, granting his motion for release would not adequately protect

the public from further crimes. § 3553(a)(2)(C). Robinson’s motion for compassionate

release is therefore denied.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for release [ECF No. 59] is

DENIED WITHOUT PREJUDICE.


 Dated: February 12, 2021                     s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                            -7-
